ICJ_025_AerialIncident1953_USA_CSK_1956-03-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

AERIAL INCIDENT OF MARCH 10th, 1953

(UNITED STATES OF AMERICA
v. CZECHOSLOVAKIA)

ORDER OF MARCH 14th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

INCIDENT AERIEN DU 10 MARS 1953
(ETATS-UNIS D'AMÉRIQUE Cc. TCHECOSLOVAQUIE)

ORDONNANCE DU 14 MARS 1956
This Order should be cited as follows :

“Aerial incident of March roth, 1953,
Order of March r4th, 1956: I.C.J. Reports 1956, p. 6.”

La présente ordonnance doit étre citée comme suit :

« Incident aérien du 10 mars 1953,
Ordonnance du 14 mars 1956: C.I. J. Recueil 1956, p. 6. »

 

Sales number 1 4 4
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1956

14 mars 1956

INCIDENT AÉRIEN DU 10 MARS 1953

(ÉTATS-UNIS D’AMERIQUE c. TCHÉCOSLOVAQUIE)

ORDONNANCE

Présents : M. Bapawt, Vice-Président faisant fonction de Président
en l'affaire; MM. Hackwortu, Président; BASDE-
VANT, WINIARSKI, KLAESTAD, READ, Hsu Mo, ARMAND-
Ucon, KoJEvnikov, Sir Muhammad ZaFRULLA KHAN,
Sir Hersh LAUTERPACHT, MM. Moreno QUINTANA,
Corpova, Juges; M. Lopez OLIVAN, Greffier.

La Cour internationale de Justice,
ainsi composée,
après délibéré en chambre du conseil,

vu les articles 36 et 48 du Statut de la Cour,

Rend l'ordonnance suivante :

Considérant que, le 29 mars 1955, l'ambassadeur des Etats-Unis
d'Amérique aux Pays-Bas a déposé au Greffe une requête datée du
22 mars 1955, signée par l’agent du Gouvernement des États-Unis
d'Amérique, et introduisant devant la Cour une instance contre le
Gouvernement de la République tchécoslovaque au sujet de « cer-
tains actes dommageables commis, le 10 mars 1953, dans la zone
d'occupation des États-Unis en Allemagne par des avions du type
MIG, provenant de Tchécoslovaquie » ;

4

1950
Le 14 mars
Rôle général
n° 25
INCIDENT AERIEN DU 10 MARS 1953 (ORD. DU 14 LI 56) 7

Considérant que la requête a été dûment communiquée par le
Greffe, le 29 mars 1955, au ministre de la République tchécoslovaque
aux Pavs-Bas ;

Considérant que la requête a, en outre, été dûment communiquéc
par le Greffe aux Membres des Nations Unies, par l'entremise
du Secrétaire général des Nations. Unies, ainsi qu’aux autres Etats
admis 4 ester en justice devant la Cour ;

Considérant que la requête contient les alinéas suivants :

«Le Gouvernement des Etats-Unis, en déposant la présente
requête, déclare accepter la juridiction de la Cour aux fins de la
présente espèce. Il ne semble pas qu'à ce jour le Gouvernement
tchécoslovaque ait déposé une déclaration à la Cour, bien qu'il ait
été invité à le faire par le Gouvernement des États-Unis dans la
note jointe ci-après en annexe. Le Gouvernement tchécoslovaque
est, cependant, qualifié pour reconnaître la juridiction de la Cour en
l'espèce et il lui est loisible, lorsque la présente requête lui sera
notifiée par le Grefhier, conformément au Règlement de la Cour,
de prendre les dispositions nécessaires afin que soit confirmée la
juridiction de la Cour à l'égard des deux parties au différend.

Le Gouvernement des Etats-Unis fonde donc la compétence de
la Cour sur les considérations qui précèdent, ainsi que sur l'arti-
cle 36 (1) du Statut.»

Considérant que la note annexée à la requête. et adressée par le
Gouvernement des Etats-Unis d'Amérique au Gouvernement tché-
coslovaque le 18 août 1954 se termine par le passage suivant :

«Comme le Gouvernement tchécoslovaque n’a pas, semble-t-il,
déposé jusqu’a présent auprés de la Cour une déclaration portant
acceptation par lui de la juridiction obligatoire de la Cour, le Gouver-
nement des Etats-Unis invite le Gouvernement tchécoslovaque a
déposer près la Cour une déclaration appropriée ou à conclure un
compromis permettant à la Cour de se prononcer, conformément à
son Statut et à son Règlement, sur les points de fait et de droit
énoncés dans la présente note ; le Gouvernement. tchécoslovaque
est invité à faire connaître au Gouvernement des Etats-Unis, dans
sa réponse à la présente note, ses intentions au sujet d'une telle
déclaration ou d’un tel compromis. »

Considérant que, dans une lettre adressée au Greffe le 6 mai 1955
par le ministre de la République tchécoslovaque aux Pays-Bas, il
est dit:

«Comme le Gouvernement tchécoslovaque l'a déjà déclaré dans
ses notes remises à l'ambassade des Etats-Unis d'Amérique à Prague
les 11 et 30 mars 1953, l'incident aérien du 10 mars 1953 a eu licu
au-dessus du territoire tchécoslovaque à la suite de la violation
de l’espace aérien tchécoslovaque par des avions militaires améri-
cains, et toute la responsabilité en revient exclusivement au
Gouvernement des Etats-Unis d’ Amérique.

Pi]
INCIDENT AERIEN DU IO MARS 1953 (ORD. DU I4 Il 56) §

Le Gouvernement tchécoslovaque constate. que les prétentions
que le Gouvernement ‘des Etats-Unis d'Amérique fait valoir, en
cette connexité, vis-à-vis de la Tchécoslovaquie sont sans objet et
que la requête tendant à introduire cette affaire devant la Cour
internationale de Justice est dénuée de tout fondement. Le Gouver-
nement tchécoslovaque ne voit pas la raison pour laquelle ce cas
devrait être examiné par la Cour internationale de Justice, et
considère comme non acceptable la requête des États-Unis intro-
duisant une telle instance devant la Cour internationale de Justice. »

Considérant que, le 7 mai 1955. copie certifiée conforme de
cette lettre a été comrguniquée à l'agent du Gouvernement des
États-Unis d'Amérique ;

Considérant que ladite lettre du 6 mai 1955 ne constitue de la part
du Gouvernement tchécoslovaque ni la « déclaration. appropriée »,
ni l'acceptation de conclure un « compromis » ;

Considérant que, dans ces conditions, la Cour doit constater qu'elle
ne se trouve en présence d'aucune acceptation par le Gouvernement
de la République tchécoslovaque de la juridiction de la Cour pour
connaître du différend faisant l'objet de la requête dont elle a été
saisie par le Gouvernement des Etats- Unis d'Amérique, et qu'en
conséquence, elle ne peut donner suite à cette requête :

La Cour

ordonne que l'affaire soit ravée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le quatorze mars mil neuf cent cin-
quante-six, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement

au Gouvernement des États-Unis d'Amérique et au Gouvernement
de la République tchécoslovaque.

Le Vice-Président,
(Signé) À. BADAWI.

Le Greffier,

(Signé) J. Lovez OLIVAN.
